Citation Nr: 0302266	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  97-32 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).  

(The issue of entitlement to a total disability rating based 
upon individual unemployability (TDIU) due to service-
connected disability will be the subject of a later 
decision.)


REPRESENTATION

Veteran represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from July 1968 to July 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine, which denied the veteran's claims of entitlement to an 
evaluation in excess of 50 percent for service-connected PTSD 
and entitlement to TDIU.  The veteran filed a timely notice 
of disagreement, and the RO subsequently provided a statement 
of the case (SOC) in September 1997.  In October 1997 the 
veteran perfected his appeal.  A supplemental statement of 
the case (SSOC) was provided in October 1999, and the issues 
were later certified to the Board.  

The Board remanded the issues of an evaluation in excess of 
50 percent for service-connected PTSD and TDIU in a decision 
dated in February 2000.  The RO was instructed to obtain any 
VA treatment records that had not previously been associated 
with the veteran's claims folder, to obtain treatment records 
from a Dr. Rykken, and to afford the veteran a VA psychiatric 
examination to determine his current level of disability due 
to service-connected PTSD.  

After completing the additional development required by the 
Board's February 2000 remand, the RO issued an SSOC dated in 
August 2002, which continued to deny the veteran's claims for 
an evaluation in excess of 50 percent for service-connected 
PTSD and TDIU.  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by no more 
than depression, recurrent anxiety attacks, intrusive 
thoughts, disturbances of motivation, nightmares, and 
difficulty establishing and maintaining effective work and 
social relationships.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In an RO rating decision dated in August 1981, the veteran 
was granted service connection for PTSD, evaluated as 30 
percent disabling.  The RO increased the evaluation of the 
veteran's service-connected PTSD from 30 percent to 50 
percent by rating action in January 1993.  

VA outpatient treatment records dated in October 1994 
indicate complaints of, and treatment for, anxiety.  In May 
1997 the veteran filed another claim seeking an increased 
rating for his service-connected PTSD. 

The veteran was afforded a VA examination in May 1997, at 
which time he reported concerns about his station in life, 
his daughter, health care insurance, and back problems.  The 
examiner noted the veteran's psychiatric history including 
hospitalization in the 1980's due to anxiety, depressions and 
a violent outburst.  The veteran reported a recent history of 
depression, nightmares, flashbacks, sleeplessness, 
hypervigilence, and avoidance.  It was noted that the veteran 
had been sporadically self-employed as a jeweler.  According 
to the veteran, his jewelry shop was not very lucrative.  

Mental status examination revealed poor eye contact, 
sweating, and shaking.  The veteran's thought process 
appeared to be logical and coherent.  There was no evidence 
of delusions, although the veteran suffered from flashbacks.  
His behavior was appropriate and he denied any homicidal, 
suicidal, or paranoid ideation.  The veteran's personal 
hygiene was adequate.  He was oriented to person, place, and 
time.  His memory was intact times three and he had no 
obsessions or compulsions.  The veteran's speech was very 
quiet and somewhat rambling.  His mood was depressed, and the 
examiner noted he appeared tired.  

The veteran's diagnosis of PTSD was continued.  He was 
assigned a global assessment of functioning (GAF) score of 
50.  According to the examiner, the veteran would have 
difficulty adapting to stress and therefore suffered moderate 
industrial and social impairment.  

The veteran presented for another VA examination in January 
1998.  It was noted that he would become easily agitated with 
authority figures.  Following service he had been primarily 
self-employed.  At the time of examination the veteran 
reported working in his jewelry store three to four hours a 
day.  According to the veteran, he limited contact with 
people except his family.  He reported suffering panic 
attacks.  

The veteran complained of concern regarding his ability to 
financially support his family, sleep disturbance, panic 
attacks, nightmares, avoidance, and intrusive thoughts.  
Mental examination revealed the veteran to be alert and 
cooperative.  The examiner noted that the veteran was 
slightly unkempt and appeared slightly older than his stated 
age.  He was oriented to person, place, and time.  There was 
no evidence of any abnormal body movement.  His mood was 
noted as anxious and depressed.  His speech was logical, 
coherent, and goal-directed.  There was no evidence of 
hallucinations, delusions, or suicidal or homicidal ideation.  
The veteran's attention, concentration, and intellect were 
fair.  He was able to interpret proverbs.  His memory, 
insight, and judgment were also reported as fair.  

The veteran's diagnosis of PTSD was continued, and a GAF 
score of 55 was assigned.  

In February 1999 the VA conducted a Social and Industrial 
Survey.  The social worker noted the veteran's sporadic work 
history since his separation from service.  The veteran 
reported moving to a secluded area in the 1980's to avoid 
being around other people.  It was noted that the veteran is 
married, and has a minor daughter and an adult son from a 
previous marriage.  It was also noted that the veteran seemed 
very happy and somewhat proud of his current family 
situation.  

In summary, the social worker noted that the veteran had a 
long history of panic attacks, mood swings, sleep 
disturbances, avoidance, irritability, and difficulty working 
with others.  According to the report issued, the veteran had 
a positive outlook and was beginning to develop friendships 
and improve his familial relationships.  The social worker 
specifically stated that, although the veteran's history 
depicted "a person with PTSD, his current situation does 
not."  

VA outpatient treatment records dated from April 1997 to 
October 1999 indicate continued complaints of, and treatment 
for, panic attacks and anxiety.  

As discussed above, the Board remanded the claims of 
entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD and a total disability rating due to 
individual unemployability.  Pursuant to the Board's February 
2000 remand, the RO obtained VA records of treatment received 
from 1985 to 1999.  The records indicated continued 
complaints of anxiety and panic attacks, which were 
controlled with medication.  Included in the records were 
notes made by "Rykken, P.A."  That individual indicated 
that the veteran was doing well on Zoloft.  

The RO requested that Dr. J.E. Hambright provide an addendum 
to his January 1998 VA examination report.  Dr. Hambright 
issued an addendum in July 2000, which indicated the 
veteran's panic attacks were features of his diagnosed PTSD.  
According to Dr. Hambright, the veteran "described the full 
criteria for panic disorder."  However, he concluded that it 
was "hard to separate out the impact of PTSD and the 
associated panic . . . a GAF score of 55 [was] indicated due 
to the moderate affects of these symptoms upon the veteran."  

Additional treatment records obtained from the VA outpatient 
treatment clinic indicated continued treatment of the veteran 
for anxiety and panic attacks from April 2000 to September 
2001.  

Another Social and Industrial Survey was conducted in January 
2002.  The social worker noted that the veteran's employment 
had never been as steady as it was at the time of the survey.  
The veteran continued to report suffering from panic attacks 
and nightmares.  According to the report, the veteran was 
marginally employed, and he continued to abuse alcohol.  In 
the social worker's opinion, the veteran managed to cope with 
his PTSD by finding an employment situation that was 
compatible with his PTSD and other non-service-connected 
medical conditions.  

Another VA examination was scheduled for the veteran in April 
2002.  The veteran reported that he was happily married, and 
that he wanted the best for his daughter.  According to the 
veteran, he continued to operate his jewelry repair shop, 
which "holds its own, but does not make much money."  The 
veteran indicated that his shop was small and that only one 
to two customers came in at a time.  It was noted that the 
veteran believed he could not deal with more customers than 
that at the same time.  

Mental status examination revealed the veteran to be well 
dressed and groomed.  He appeared his chronological age.  The 
examiner noted that the veteran's affect was anxious, but 
that he showed a full range of affect.  The veteran had no 
trouble with any mental status question, and showed no signs 
of psychosis.  His speech was good, and the examiner noted 
that the veteran is "obviously intelligent."  His recall of 
recent and remote events was intact.  

The veteran continued to complain of intrusive thoughts, 
nightmares, avoidance, difficulty remembering details of his 
in-service stressors, reduced interest in significant 
activities, feeling distant from people, feeling emotionally 
numb, sleeplessness, irritability, hypervigilance, and 
difficulty concentrating.  

The examiner concluded that the veteran suffered from 
"severe PTSD" and that he met the criteria for panic 
disorder.  It was noted that the veteran continued to use 
drugs and alcohol to self-medicate for severe anxiety.  A GAF 
score of 45 was assigned.  According to the examiner, 
although the veteran reported working in his jewelry store, 
he was not able to deal with enough people to make much 
money.  

II.  Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  Separate diagnostic codes identify various 
disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2002); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, supra (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern), as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  

III.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the items of 
correspondence, the SOC, and the SSOC's provided by the RO in 
September 1997, October 1999, June and September 2001, and 
August 2002, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  More specifically, he has been advised that the 
RO would obtain VA treatment records and any adequately 
described private treatment records for him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  The veteran was also notified by 
the Board's February 2000 decision of the evidence needed to 
support his claim.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Moreover, he has been clearly advised of the importance of 
his cooperation with VA in reporting for medical examination, 
to generate up-to-date evidence as to his service-connected 
conditions.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

B.  Discussion

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

Diagnostic Code (DC) 9411, pursuant to 38 C.F.R. § 4.130, 
provides for the following pertinent evaluations:

0 percent for a mental condition that has been 
formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational or 
social functioning or to require continuous 
medication;

10 percent for occupational and social impairment 
due to mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms controlled by 
continuous medication;

30 percent for occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with routine 
behavior, self-care, and conversation normal) due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, 
recent events);

50 percent for occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and 
difficulty in establishing and maintaining 
effective work and social relationships;

70 percent for occupational and social 
impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including 
work or a work-like setting ); inability to 
establish and maintain effective relationships; 
and

100 percent for total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name. 

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A score of 71 
to 80 indicates that, if symptoms are present at all, they 
are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).

In the present case, the veteran has been noted to have 
occupational and social impairment.  His employment history 
has been sporadic.  He has complained of depression.  In 
January 1998 a VA examiner noted that the veteran's mood was 
depressed and anxious.  The competent evidence of record 
indicates outpatient treatment records for anxiety and panic 
attacks.  The panic attacks were frequent and required 
medicinal treatment.  VA examiners have indicated that the 
veteran meets the criteria for panic disorder, and Dr. 
Hambright noted that such could not be separated from his 
PTSD symptoms.  The veteran complained of sleeplessness and 
nightmares due to his service-connected PTSD.  He has also 
complained of difficulty remembering details of his in-
service stressors.  Additionally, the veteran's socialization 
has been primarily with his wife and children.  He is self-
employed and has extremely limited work relationships.  More 
specifically, the veteran is able to work with no more than 
one to two customers at a time.  

Therefore, the Board finds that the veteran's service-
connected PTSD is adequately evaluated as 50 percent 
disabling under DC 9411.  

A higher evaluation of 70 percent, however, is not warranted 
by the evidence.  Although the veteran is able to deal with 
only a couple of customers at a time, he is able to operate 
in his own jewelry shop.  He has a good relationship with his 
children, and has reported being happily married.  He was 
noted as very happy and proud of his family situation.  The 
VA social worker indicated that the veteran's recent 
situation did not depict a history of PTSD.  He had a 
positive outlook.  Additionally, the veteran has continuously 
denied any homicidal or suicidal ideation.  

Despite the veteran's GAF scores, which range from 45 to 55, 
the May 1997 VA examiner expressly noted that there was no 
evidence of obsessions or compulsions.  There is no evidence 
of intermittently illogical, obscure, or irrelevant speech.  
In January 1998 it was noted as logical, coherent, and goal-
directed.  Although the veteran suffers frequent panic 
attacks, there is no indication that such attacks are 
continuous or that he is unable to independently function.  
Despite a history of a violent outburst noted to have 
occurred in the 1980's, there is no evidence of a lack of 
impulse control.  The veteran has continuously been oriented 
to person, place, and time.  He does not neglect his personal 
appearance or hygiene.  Usually, the veteran has reported for 
examination well dressed and groomed.  

The social worker in January 2002 noted that the veteran's 
employment was steadier than it had ever been.  Although the 
veteran suffers from anxiety, which examiners have indicated 
might keep him from being successful in other working 
environments, the social worker in January 2002 concluded 
that the veteran managed to cope with his PTSD by finding an 
employment situation that is compatible with the symptoms of 
his service-connected condition.  Additionally, the Board 
notes that in February 1999 a social worker indicated that 
the veteran was beginning to develop friendships.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's service-connected PTSD does not 
warrant a 70 percent disability evaluation.  His disability 
picture does not appear to more nearly approximate the 
criteria required for a 70 percent evaluation.  38 C.F.R. 
§ 4.7.  The competent evidence of record does not appear to 
be in equipoise, and the veteran is not entitled to the 
benefit-of-the-doubt, because a reasonable doubt is not 
raised by the record.  38 C.F.R. § 3.102.  


ORDER

An evaluation in excess of 50 percent for service-connected 
post-traumatic stress disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

